In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________

                               NO. 09-20-00224-CV
                              ________________

                          DAVID BARNES, Appellant

                                         V.

                           C.L. CRAWLEY, Appellee
________________________________________________________________________

                    On Appeal from the 284th District Court
                         Montgomery County, Texas
                       Trial Cause No. 19-11-15451-CV
________________________________________________________________________

                          MEMORANDUM OPINION

      In 2015, David Barnes and Svetlana Boricovna Barnes were divorced in

Montgomery County, Texas, and the trial court in that proceeding signed an Agreed

Final Decree of Divorce. 1 Following the trial court’s subsequent denial of a

modification of their custody arrangement in early 2019, Svetlana fled to Russia with




      1
        For purposes of clarity, we refer to Svetlana by her first name and Barnes
by his last name.
                                           1
their young sons and has not returned. 2 After she fled, Barnes sued C.L. Crawley,

the attorney who represented Svetlana in the modification proceeding. Barnes

appeals the trial court’s judgment that he take nothing on his claims against Crawley

and awarding attorney’s fees to Crawley as a sanction against Barnes for filing a

groundless lawsuit in violation of Texas Rule of Civil Procedure 13. In four issues,

Barnes asks whether the trial court erred in: (1) determining the Order to Deliver

Children’s Passports in the modification proceeding was an interim order

extinguished by the Final Judgment and no longer effective; (2) determining that all

provisions of the Agreed Final Decree of Divorce were in effect after the Final

Judgment in the modification proceeding; (3) denying relief for intentional infliction

of emotional distress; and (4) imposing sanctions based on a frivolous lawsuit. For

the following reasons, we will affirm in part and reverse and render in part.

                                    Background

Marriage and Divorce Decree

      Barnes and Svetlana, who are originally from Russia, were married and have

two children, Danny and Chip. 3 In 2015, the trial court in the divorce proceeding

signed an Agreed Final Decree of Divorce, which addressed custody,



      2
         The divorce and modification proceedings were determined by the 418th
District Court in Montgomery County and assigned Cause Number 14-06-06397.
       3
         To protect the minors’ privacy, we will refer to them by pseudonyms. See
Tex. R. App. P. 9.9(a)(3).
                                          2
conservatorship, and possession and access, among other things. The Agreed Final

Decree provided that Svetlana “shall have the right to maintain possession of any

passports of the children, [Danny] and [Chip,]” and Svetlana must deliver the

children’s passports within ten days of receiving notice that Barnes intends to travel

out of the country.

Suit to Modify Parent-Child Relationship

      In April of 2018, Svetlana filed a Motion to Modify the parent-child

relationship and alleged Barnes sexually abused Chip. She asked to be named sole

managing conservator and that Barnes only be allowed supervised visitation. Barnes

filed his Counterpetition to Modify Parent-Child Relationship requesting that he be

named the joint managing conservator with the right to designate the children’s

primary residence. Barnes’s Counterpetition also sought a determination of whether

a risk of international abduction existed and requested the trial court “take such

measures as are necessary to protect the children.” During the modification

proceedings, Barnes also filed an Emergency Motion for Delivery of Children’s

Passports supported by his affidavit. Based on the parties’ agreement regarding the

passports, the trial court signed the Order on Emergency Motion for Delivery of

Children’s Passports requiring Svetlana to surrender them to Crawley “to be held by

him until further Order of this Court.”




                                          3
      In early March 2019, a jury considered two issues in the modification trial:

(1) whether Svetlana should be appointed sole managing conservator; and (2)

whether Barnes should be appointed joint managing conservator with the right to

designate the children’s domicile. The jury answered “no” to both questions, so the

parents’ joint managing conservator status did not change.

      Subsequently, on March 26, 2019, the trial court addressed issues of

possession, access, attorneys’ fees, and supervised visitation, but there was no

discussion of passports. The trial court stated,

      The court is denying the request to modify possession and denying the
      request to award attorney’s fees. Each party will be responsible for his
      or her own attorney’s fees. The prior divorce decree provision for
      counseling . . . is extinguished. All other relief requested is denied. I
      will need an order prepared by the Petitioner.

Before the hearing concluded, Barnes’s attorney asked the trial court, “Judge, with

regards to the entry, does the possession order revert back to what it was as of

today?” The trial court responded, “Correct. My ruling is effective today.” The

parties submitted a Final Judgment for the modification proceeding, which the trial

court signed on March 28, 2019, and included the following language:

      It is therefore ORDERED, ADJUDGED, and DECREED that the
      request to modify possession and the request for attorney are denied. It
      is further ORDERED, ADJUDGED, and DECREED that the divorce
      decree provision for counseling . . . is extinguished and all other relief
      that was requested by the parties is denied.




                                           4
Svetlana Flees to Russia with Children

      On March 26, 2019, after the trial court’s ruling, Svetlana went to Crawley’s

office and requested the passports. Given the trial court’s ruling earlier that day,

Crawley returned them to Svetlana. The following day, Barnes learned the children

were not in school, and he could not reach Svetlana. He later learned that she took

the children to Russia, where she remains. Barnes sued Svetlana in Montgomery

County District Court for false imprisonment, intentional infliction of emotional

distress, and interference with child custody in Cause Number 19-04-05624 and

obtained a default judgment against her that awarded actual and exemplary damages.

Barnes’s Suit Against Crawley

      After obtaining a judgment against Svetlana, Barnes sued Crawley in Cause

Number 19-11-15451 in Montgomery County District Court for false imprisonment,

intentional infliction of emotional distress, and interference with child custody. 4 The

parties tried the case to the bench. During trial, Crawley testified that the order

requiring him to hold the passports was “a temporary interlocutory order.” He

explained that to be final, the order needed to dispose of all issues in the underlying

case, and that order only dealt with the passports, not the underlying modification

issues. Crawley further testified that the interlocutory orders were no longer effective


      4
        The trial court denied leave for Barnes to file a Second Amended Original
Petition that eliminated the interference with child custody claim and attempted to
add a claim for aiding or assisting with interference of a possessory right.
                                           5
once the trial court rendered Final Judgment. He testified that during the

modification trial, neither party offered any evidence about international abduction

or the passports.

      The original Agreed Final Decree of Divorce was admitted into evidence,

which contained a provision requiring Svetlana to maintain possession of the

passports. Crawley explained that he returned the passports to her on March 26,

2019, because the court “rendered the order” that morning the parties were to revert

to the terms of the divorce decree except for what the trial court changed in its final

order. He testified that after the court rendered judgment, he had no right to retain

the passports, and when he returned them, he acted as Svetlana’s attorney. He said

he had no reason to believe that she would violate the court’s orders. Crawley

explained that the day after the court rendered judgment, the parties entered into a

Rule 11 agreement that allowed Barnes to pick the children up at the therapist’s

office on March 28 and had no reason to believe that would not happen. Crawley

testified that Barnes filed a grievance against him with the State Bar, which was

dismissed. Crawley said that Barnes filed a motion for sanctions against him in the

modification case, which that trial court denied.

      The attorney who represented Barnes in the modification proceeding, William

Harrison, testified in the suit against Crawley. Harrison explained they filed the

emergency motion on the children’s passports given serious concerns based on

                                          6
Mother’ s previous representations that she would leave the country with the

children. He did not recall any language in the petition to modify about the passports.

He agreed the counterpetition to modify did not address or request relief for the

passports.

      Harrison testified the jury denied Svetlana’s request to be sole managing

conservator and Barnes’s request to be the joint managing conservator that chose

domicile. Two weeks later, the trial court addressed possession, access and

attorney’s fees, and there was no mention of the passports at that hearing. Harrison

testified Barnes contacted him the following day and expressed concern that

Svetlana withdrew the kids from school and left. Harrison then tried to contact

Crawley by phone and email. Harrison testified that although he began trying to

reach Crawley about the passports on March 27, Crawley did not respond until

March 29 that he had returned the passports to Svetlana. Harrison testified that he

communicated with Crawley regarding the Final Judgment and rule 11, but Crawley

did not respond about the passports.

      Harrison agreed that in the original decree, Svetlana had the right to maintain

the children’s passports. According to Harrison, other than modifying the counseling

requirement, the trial court denied all relief. Harrison agreed that nothing in the

judge’s modification ruling or final order signed in March changed anything with

the passports. He confirmed he did not object to the trial court’s order and did not

                                          7
try to get the trial court to make a ruling on the passports. Harrison knew the

temporary orders had been extinguished but could not recall if he advised Barnes of

that.

        Barnes also testified during trial. Barnes testified that Crawley failed to tell

him he had returned the passports to Svetlana after the hearing, and that implied an

“intent to hurt.” Barnes said Crawley knew Svetlana was leaving the country and

breaking the law. When asked what evidence Barnes had to support that Crawley

knew, Barnes confirmed it was just his belief. Barnes testified that because the trial

court did not order Crawley to return the passports, Barnes believed he lacked legal

authority to do so. When asked how Crawley intentionally caused the children

emotional distress, Barnes testified that Crawley was involved in the kidnapping as

evidenced by returning the passports without a court order and failing to

communicate this to Barnes, which in Barnes’s mind constituted “malice.”

        Other evidence admitted at trial included emails between Crawley and

Harrison regarding the passports, with Crawley advising that he had returned them

following the trial court’s rendition on March 26. Additional emails admitted at trial

showed that Crawley’s office worked with Harrison after returning the passports to

coordinate pickup of the children at the therapist’s office. The Agreed Final Decree

of Divorce, Motion and Order on Emergency Passport, and the pleadings and Final




                                            8
Judgment from the modification proceeding were also admitted at trial, as well as

the transcript of the trial court’s ruling in the modification case.

      The trial court determined that Barnes should take nothing on his claims

against Crawley, that his claims were frivolous as they lacked a basis in law or fact

and ordered that he pay Crawley’s attorney’s fees as a sanction. The trial court issued

Findings of Fact and Conclusions of Law. The trial court’s factual findings included:

      7. On Tuesday March 26, 2019, the 418th District Court rendered
      judgment on the Modification case, ordering that it was effective that
      same day. That judgment denied all relief to both parties, and, with the
      exception of removing the provision of the Divorce Decree which
      required counseling for David Barnes, the judgment reinstated and
      reconfirmed all other provisions of the Divorce Decree.

      8. On Tuesday, March 26, 2019, in light of the judgment in the
      Modification Case and the provisions of the Divorce Decree requiring
      that Svetlana Barnes have possession of the Children’s passports – and
      especially in the absence of any order changing the passport provision
      of the Divorce Decree – Svetlana Barnes asked C.L. Crawley, Jr. to
      return the Children’s passports to her, which he did that same day.

      9. On Tuesday, March 26, 2019, C.L. Crawley, Jr. also scheduled
      counseling appointments for his client with Ther[e]sa Burbank to occur
      later that same week.
      ...
      13. C.L. Crawley, Jr. had no knowledge of Svetlana Barnes’ plans to
      take the Children out of the United States.
      ...
      16. C.L. Crawley, Jr. did not return the passports to Svetlana Barnes as
      a means to assist her in kidnaping the Children, and had no knowledge
      that she had any intention of kidnaping the Children.

      17. C.L. Crawley, Jr.’s return of the passports to Svetlana Barnes was
      done as a part of his representation of Svetlana Barnes in the
      Modification Case.
                                            9
      18. C. L. Crawley, Jr. played no role in Svetlana Barnes’ plans other
      than returning the Children’s passports to her as required by the
      governing Court order in place at that time – that being the Divorce
      Decree.

Among other things, the trial court concluded that:

      4. [Crawley’s] interpretation of the 418th district Court’s final ruling in
      the Modification Case as being a further order of the Court
      contemplated in the interim order was correct, and that final ruling had
      the effect of reinstating the Divorce Decree’s provision regarding
      [Mother’s] right to possession of the Children’s passports.
      ...

      f. As to returning the passports and not telling David Barnes that he had
      done so:
      i. Neither of those actions constitute extremely outrageous behavior by
      [Crawley] as is required to prove an intentional infliction of emotional
      distress cause of action[.]

                                Issues One and Two

      In his first issue, Barnes argues that the Order to Deliver Children’s Passports

in the Modification Proceeding was not an interlocutory order extinguished by the

Final Judgment such that the order to hold them was no longer effective when

Crawley returned the passports. In his second issue, Crawley contends the trial court

erred when it determined all provisions of the Agreed Decree of Divorce were in

effect after the Final Judgment in the modification proceeding. Since these issues

are interrelated, we address them together.

      We review a trial court’s written conclusions of law de novo, and our review

of the trial court’s factual findings is limited to legal sufficiency. See BMC Software

                                          10
Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). We review the trial

court’s legal conclusions drawn from the facts to determine their correctness. See id.

If we determine a conclusion of law is erroneous, but the trial court rendered the

proper judgment, the erroneous conclusion of law does not require reversal. See id.

      When a party attacks the legal sufficiency of the evidence supporting an

adverse finding on an issue on which he had the burden of proof, he must

demonstrate on appeal that the evidence establishes, as a matter of law, all vital facts

in support of the issue. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001).

We first examine the record for evidence supporting the finding; if there is none, we

examine the entire record to determine if the contrary proposition is established as

a matter of law. Id. We will sustain the challenge only if the contrary proposition is

conclusively established. See id. When a party attacks the factual sufficiency of an

adverse finding on an issue on which he had the burden of proof, he must

demonstrate on appeal that the adverse finding is against the great weight and

preponderance of the evidence. Id. at 242. We must consider and weigh all the

evidence and will only set aside a verdict if the evidence is so weak or if the finding

is so against the great weight and preponderance of the evidence that it is clearly

wrong and unjust. See id.

      It is well-settled that a temporary order is superseded by entry of a final order,

rendering moot any complaint about the temporary order. See In re A.K., 487 S.W.3d

                                          11
679, 683 (Tex. App.—San Antonio 2016, no pet.); Rafferty v. Finstad, 903 S.W.3d

374, 378 (Tex. App.—Houston [14th Dist.] 1995, writ denied) (concluding divorce

decree superseded temporary orders, and after decree was entered, temporary orders

ceased to be “valid, subsisting, orders”). Black’s Law Dictionary defines

“interlocutory order” as “[a]n order that relates to some intermediate matter in the

case; any order other than a final order.” Black’s Law Dictionary 1271 (10th ed.

2014).

      The trial court’s order regarding the passports dealt solely with that issue. See

Interest of R.R.K., 590 S.W.3d 535, 543 (Tex. 2019) (“[I]nterim orders, while not

final, are nonetheless enforceable.”). It did not resolve all parties and all claims and

was not a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex.

2001) (noting that a judgment that disposes of all parties and claims is final).

Accordingly, once the trial court rendered its final judgment, the Order to Deliver

Children’s Passports was no longer effective. Barnes pleaded for a determination for

the risk of international abduction in his counterpetition for modification, but the

parties failed to adduce any evidence of this during the modification trial. Except for

extinguishing the Agreed Decree of Divorce’s counseling provision, the trial court

ruled that “[a]ll other relief requested is denied.” The trial court’s denial of “all other

relief requested” necessarily would have included the request for a determination on

the risk of international abduction.

                                            12
      “A judgment is rendered when the trial court officially announces its

decision—either in open court or by written memorandum filed with the clerk—on

the matter submitted for adjudication.” Wittau v. Storie, 145 S.W.3d 732, 735 (Tex.

App.—Fort Worth 2004, no pet.) (citing S & A Rest. Corp. v. Leal, 892 S.W.2d 855,

857 (Tex.1995)) (other citation omitted). Because the trial court indicated its

intention that the ruling was “effective today” and resolved all parties and all claims,

the trial court orally rendered judgment. See id.; see also Lehmann, 39 S.W.3d at

200 (discussing finality). Once the trial court orally rendered judgment, it was

effective immediately, and signing and entry of judgment were only ministerial acts.

Witau, 145 S.W.3d at 735. Harrison, Barnes’s own attorney, testified that he knew

the temporary orders were extinguished, which further supported the trial court’s

findings, as did Harrison’s emails admitted as exhibits acknowledging the Agreed

Decree of Divorce governed the parties upon denial of the modification.

      Having reviewed the record, we conclude the trial court correctly determined

the Order to Deliver Children’s Passports was extinguished by the Final Judgment

in the modification proceeding, and the Agreed Decree of Divorce including the

passport provision was effective when Crawley returned the passports. We overrule

issues one and two.




                                          13
                                     Issue Three

      In his third issue, Barnes asks whether the trial court erred in denying him

relief for intentional infliction of emotional distress. We interpret this as a complaint

regarding the sufficiency of the evidence to support the trial court’s take nothing

judgment on his intentional infliction of emotional distress claim and apply the same

standard of review outlined in issues one and two above. Crawley argues that no

evidence supports any element of Barnes’s claim other than his subjective belief,

and the affirmative defense of attorney immunity barred Barnes’s claim against

Crawley.

      To establish a claim for intentional infliction of emotional distress, Barnes

was required to prove: (1) the defendant acted intentionally or recklessly; (2) the

conduct was extreme and outrageous; (3) defendant’s actions caused the plaintiff

emotional distress; and (4) the emotional distress was severe. See Hersh v. Tatum,

526 S.W.3d 462, 468 (Tex. 2017); Twyman v. Twyman, 855 S.W.2d 619, 621 (Tex.

1993). Crawley pleaded the affirmative defense of attorney immunity. Generally,

attorneys are immune from suits brought by third parties that arise from their

representation of a client. Bethel v. Quilling, Selander, Lownds, Winslett & Moser,

P.C., 595 S.W.3d 651, 657–58 (Tex. 2020). This immunity from suit applies both in

litigation and non-litigation contexts. See Haynes and Boone, LLP v. NFTD, LLC,

631 S.W.3d 65, 67, 77, 79 (Tex. 2021) (holding attorney immunity applies outside

                                           14
the litigation context and discussing cases that applied immunity in litigation

context). Whether attorney immunity applies depends on “the kind of conduct at

issue rather than the alleged wrongfulness of said conduct.” Youngkin v. Hines, 546

S.W.3d 675, 681 (Tex. 2018) (citation omitted) (emphasis original). The Texas

Supreme Court has explained that the “defense exists to promote ‘loyal, faithful, and

aggressive representation’ by attorneys, which it achieves, essentially, by removing

the fear of personal liability[,]” and confirmed that immunity applies when a non-

client’s claim is based on an attorney’s conduct “within the scope of his

representation of his clients[,]” as opposed to conduct that is “outside the scope of

his representation of his client” or “foreign to the duties of a lawyer.” Id. at 681, 682

(citing Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 481–82 (Tex. 2015))

(emphasis added). The Texas Supreme Court rejected attempts to carve out

exceptions for criminal conduct during the course of litigation and for fraud and

concluded that attorney immunity protected allegedly criminal conduct that

“involved the provision of legal services[.]” Bethel, 595 S.W.3d at 657–58; see also

Haynes & Boone, 631 S.W.3d at 77.

      Summarizing our jurisprudence, attorney immunity protects an attorney
      against a non-client’s claim when the claim is based on conduct that (1)
      constitutes the provision of “legal” services involving the unique office,
      professional skill, training, and authority of an attorney and (2) the
      attorney engages in to fulfill the attorney’s duties in representing the
      client within an adversarial context in which the client and the non-
      client do not share the same interests and therefore the non-client’s
                                           15
      reliance on the attorney’s conduct is not justifiable. Whether the
      defense applies depends on whether the claim is based on this “kind” of
      conduct, not on the nature of the conduct’s alleged wrongfulness.
Haynes & Boone, 631 S.W.3d at 78 (internal citations omitted). “Immunity attaches

only if the attorney is discharging ‘lawyerly’ duties to his or her client.” Taylor v.

Tolbert, No. 20-0727, 2022 WL 1434659, at *4 (Tex. May 6, 2022) (citing Cantey

Hanger, 467 S.W.3d at 481). “Acquiring materials from a client pertaining to a

matter in dispute and reviewing, copying, retaining custody of, analyzing, and

producing those materials are paradigmatically ‘the provision of ‘legal’ services

involving the unique office, professional skill, training, and authority of an

attorney.’” Id. at *6 (quoting Haynes & Boone, 631 S.W.3d at 78).

      In determining whether attorney immunity applies, we look to the kind of

conduct at issue. Svetlana retained Crawley to represent her in a modification

proceeding seeking sole managing conservatorship of the children and defending her

against Barnes’s counterpetition for modification. Furthering that representation,

Crawley filed pleadings and appeared in court on her behalf. During the modification

proceedings, Barnes sought to have Svetlana surrender the children’s passports, and

the trial court ordered Crawley to hold them until “further order of the court.”

      Crawley obtained the passports from Svetlana while representing her and held

them pursuant to a court order. Once the trial court rendered a Final Judgment

reinstating the Agreed Decree which permitted Svetlana to maintain possession of


                                         16
the passports, Crawley returned them. He testified that he did so in his capacity as

her lawyer. Crawley obtained the passports from his client, held them pursuant to a

court order, and returned them after rendition of Final Judgment. This is the “kind”

of conduct encompassed in “‘the provision of legal services involving the unique

office, professional skill, training, and authority of an attorney[,]’” and the attorney

immunity defense applies. See Taylor, 2022 WL 1434659, at *6; Haynes & Boone,

631 S.W.3d at 78. To the extent Barnes complains about Crawley’s failure to

communicate that he had returned the passports, Barnes has cited no legal authority

that Crawley had a duty to do so. The carrying out of Crawley’s lawyerly duties

extended to Svetlana and included returning property she was entitled to maintain

possession of under the Agreed Decree of Divorce. Because attorney immunity

barred Barnes’s intentional infliction of emotional distress claim against Crawley,

the trial court properly determined Barnes should take nothing on this claim. We

overrule issue three.

                                      Issue Four

      In his fourth issue, Barnes argues the trial court erred in imposing sanctions

for filing a frivolous lawsuit.5 In this case, the trial court awarded sanctions pursuant

to Rule of Civil Procedure 13. See Tex. R. Civ. P. 13. We review a trial court’s award



      5
       Liberally construing Barnes’s brief, we take this as a legal sufficiency
challenge to the trial court’s sanctions award. See Tex. R. App. P. 38.9.
                                          17
or denial of sanctions under Rule 13 for an abuse of discretion. See Low v. Henry,

221 S.W.3d 609, 614 (Tex. 2007); see also Unifund CCR Partners v. Villa, 299

S.W.3d 92, 97 (Tex. 2009). A trial court abuses its discretion if the ruling was

arbitrary or unreasonable. See Low, 221 S.W.3d at 614. In determining whether a

sanctions award constitutes an abuse of discretion, we examine the entire record,

including findings of fact and conclusions of law, reviewing the conflicting evidence

in the light most favorable to the trial court’s ruling and drawing all reasonable

inferences in favor of the trial court’s judgment. Lake Travis Indep. Sch. Dist. v.

Lovelace, 243 S.W.3d 244, 249 (Tex. App.—Austin 2007, no pet.).

       Rule 13 permits sanctions against attorneys or parties who file groundless

pleadings in bad faith or for the purpose of harassment. See Tex. R. Civ. P. 13. The

party seeking sanctions under Rule 13 must demonstrate first that the opposing

party’s pleadings are groundless, and then the party must demonstrate that the

groundless pleadings were either filed in bad faith or filed for the purpose of

harassment. See id.; see also Nath v. Texas Children’s Hospital, 446 S.W.3d 355,

362–63 (Tex. 2014). We generally presume parties file pleadings in good faith. See

id.; see also Low, 221 S.W.3d at 614. The party moving for sanctions must overcome

this presumption. GTE Commc’ns Sys. Corp. v. Tanner, 856 S.W.2d 725, 731 (Tex.

1993). This means the movant must establish not only the frivolity of his opponent’s

claim but also the improper motives underlying the decision to file suit. See Sullivan

                                         18
v. Arguello Hope & Assocs., PLLC, No. 03-18-00144-CV, 2018 WL 6424200, at *2

(Tex. App.—Austin Dec. 7, 2018, no pet.) (mem. op.).

      In determining whether a claim was filed in bad faith or for the purpose of

harassment, we look to the party’s conduct at the time the relevant pleading was

signed. Texas-Ohio Gas, Inc. v. Mecom, 28 S.W.3d 129, 139 (Tex. App.—

Texarkana, no pet.). We also examine the facts available to the litigant and

circumstances existing when the pleading was signed. See id. Rule 13 governs

the signing and filing of groundless pleadings in bad faith or for purposes of

harassment,    rather   than   pursuing   an   action    later   determined   to   be

groundless after pleadings were filed. Karagounis v. Prop. Co. of Am., 970 S.W.2d

761, 764 (Tex. App.—Amarillo 1998, pet. denied).

      In January of 2020, Barnes filed his Amended Original Petition and pleaded

causes of action for false imprisonment, intentional infliction of emotional distress,

and interference with child custody.

      Neither the sanctions order contained in the final judgment nor the findings of

fact and conclusions of law included a finding that in addition to being groundless,

the pleadings were filed in bad faith or for the purposes of harassment. Because

Barnes failed to object to the form of the sanctions order, he has waived any

objection to the absence of the bad faith or harassment finding. See Gomer v. Davis,

419 S.W.3d 470, 478 (Tex. App.—Houston [1st Dist.] 2013, no pet.); Robson v.

                                          19
Gilbreath, 267 S.W.3d 401, 407 (Tex. App.—Austin 2008, pet. denied). Therefore,

we consider whether the record contains any evidence to support an implied finding

that Barnes brought his claims in bad faith or for the purpose of harassment. See

Robson, 267 S.W.3d at 407. A party acts in bad faith when discovery puts him on

notice his understanding of the facts may be incorrect, and he fails to make a

reasonable inquiry into the facts before filing a pleading. Id. Improper motive is a

requisite element of bad faith. Id. Bad faith is not merely bad judgment or

negligence, rather it is the conscious doing of a wrong for dishonest, discriminatory,

or malicious purpose. Id. “Harass” describes “actions that tend to annoy, alarm, and

verbally abuse another person.” Elkins v. Stotts-Brown, 103 S.W.2d 664, 668 (Tex.

App.—Dallas 2003, no pet.) (citation omitted).

      We will assume without deciding that all causes of action Barnes asserted in

his Amended Original Petition were groundless and turn to whether any evidence

existed to support an implied finding that Barnes made the claims in bad faith or for

the purpose of harassment. While the trial court did not hold a separate hearing on

the sanctions motion, it did hear evidence during trial regarding Barnes’s mistaken

belief that Crawley was not authorized to return the passports by law. Barnes

testified that “I’m not here to harm Mr. Crawley, but I’m here to request justice and

– in a wrong, a tort for me and my boys. They were hurt by his actions. And I – I

just want justice for my boys.” Crawley’s attorney testified regarding attorney’s fees

                                         20
incurred in defending the suit. She also offered her opinion that Barnes’s lawsuit

against Crawley was meant to punish him for Mother taking the children to Russia,

but such conclusory opinion testimony is not evidence of Barnes’s motives or

credibility. See Brozynski v. Kerney, No. 10-05-00300-CV, 2006 WL 2160841, at

*5 (Tex. App.—Waco Aug. 2, 2006, pet. denied) (mem. op.) (noting that “such

conclusory opinion testimony is not evidence of [Appellants’] motives or

credibility” where opposing attorney testified pleadings were “groundless, filed in

bad faith for purposes of harassment”). Crawley’s petition alone was likewise

insufficient to show bad faith. See Gomer, 419 S.W.3d at 478 (noting same).

      Crawley’s lawyer also seemed to imply that the State Bar’s dismissal of

Barnes’s grievance against Crawley should have put Barnes on notice to inquire

further; however, the trial court’s judgment and the sanctions award was tied to

Barnes’s Amended Original Petition, which he filed before the State Bar dismissed

Barnes’s grievance against Crawley. Because we look at the circumstances and facts

known to Barnes when he filed his Amended Original Petition, we do not take the

State Bar’s dismissal of his grievance after he filed the pleading as evidence he

should have been on notice to conduct further inquiries. See Robson, 267 S.W.3d at

411 n.9 (discussing facts learned by plaintiff after filing petitions were not evidence

of his motives at the time he filed the petitions).




                                           21
      On appeal, Crawley argues Barnes’s statement that his reason for the

continued litigation was to recover funds to go to Court in Russia to get the boys

constituted evidence of an improper motive. Even if we considered this statement

Barnes made in closing, it does not show the conscious doing of a wrong for

dishonest, discriminatory, or malicious purpose. See id. at 407. Neither does it show

an intent to annoy, alarm, or verbally abuse Crawley. See Kargagounis, 970 S.W.2d

at 764. Crawley also points to the trial judge’s comment “[t]hat’s not what lawsuits

are for. They are not GoFundMe accounts.” The judge’s comments are likewise not

evidence of Barnes’s motives, nor is the fact that Barnes sued other parties evidence

that he filed the suit against Crawley in bad faith or for the purpose of harassment.

Barnes’s mistaken belief that Crawley was not authorized to return the children’s

passports does not rise to the level of bad faith or harassment. See Robson, 267

S.W.3d at 407.

      The attorney who represented Barnes in the modification proceeding testified

that although he knew the temporary orders had been extinguished by the trial court’s

final judgment in the modification proceeding, he could not recall if he apprised

Barnes of that fact. Nothing in the record indicated that Barnes had been put on

notice of this when he filed his Amended Original Petition in this case and yet failed

to make a reasonable inquiry. As the party moving for sanctions, Crawley had the

burden of overcoming the presumption that Barnes filed his Amended Original

                                         22
Petition in bad faith or for the purpose of harassment. See Low, 221 S.W.3d at 614.

In the absence of evidence that Barnes filed the Amended Original Petition in bad

faith or for the purpose of harassment as shown by the facts and circumstances that

existed at the time of the filing, the trial court abused its discretion in awarding

sanctions in this case. See id.; 21st Mortg. Corp. v. Hines, No. 09-15-00354-CV,

2016 WL 7177697, at *4 (Tex. App.—Beaumont Dec. 8, 2016, pet. denied) (mem.

op.) (concluding that because no evidence existed establishing that pleadings or

motions filed in bad faith or for purposes of harassment, the trial court abused its

discretion by awarding sanctions pursuant to Rule 13); see also Tex. R. Civ. P. 13.

We sustain issue four.

                                     Conclusion

      We conclude the evidence supported the trial court’s findings of fact and

conclusions of law, and the trial court properly rendered a take nothing judgment on

Barnes’s intentional infliction of emotional distress claim, which was barred by

attorney immunity. However, because the trial court abused its discretion by

sanctioning Barnes when no evidence supported an implied finding that he did so in

bad faith or for the purpose of harassment, we reverse the portion of the trial court’s

judgment ordering Barnes to pay sanctions in the amount of Crawley’s attorney’s

fees and render judgment that Crawley take nothing on his motion for sanctions. See

Christus Health Gulf Coast v. Carswell, 505 S.W.3d 528, 541 (Tex. 2016)

                                          23
(concluding that rendition was appropriate given legally insufficient evidence to

support monetary sanctions award after trial on the merits).

      AFFIRMED IN PART, REVERSED AND RENDERED IN PART.



                                              ________________________________
                                                      W. SCOTT GOLEMON
                                                            Chief Justice

Submitted on April 26, 2022
Opinion Delivered June 9, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




                                         24